                        IN THE UNITED STATES DISTRICT
                       FOR THE DISTRICT OF NEW JERSEY


JOHN MCMICKLE,
                                           HONORABLE JEROME B. SIMANDLE
                    Plaintiff,
                                           Civil No. 18-11847 (JBS-AMD)
       v.

GLOUCESTER COUNTY SHERIFF’S                          ORDER ADOPTING
OFFICE, et al.,                                REPORT AND RECOMMENDATION

                    Defendants.



       This   matter    comes   before   the    Court   upon   the   Report    and

Recommendation of the Honorable Ann Marie Donio, U.S. Magistrate

Judge entered April 5, 2019 [Docket Item 24], which recommended

that    Plaintiff      John   McMickle’s   Complaint     be    dismissed      with

prejudice for failure to appear for court-ordered hearings and

conferences, for failure to enter his appearance pro se or obtain

an attorney and have new counsel enter an appearance on his behalf,

and for failure to prosecute his case; and

       The parties were advised on that date that any objections to

this Report and Recommendation were to be served and filed with

the Clerk of Court within fourteen (14) days thereof, pursuant to

Fed. R. Civ. P. 72(b) and L. Civ. R. 72.1(a)(2); and

       No objections to the Report and Recommendation have been

received, and the time for objections has expired; and
     The Court has independently reviewed the record and the Report

and Recommendation and hereby adopts it as the Opinion of this

Court, adding two observations: (1) as to meritoriousness, whether

or not the Complaint states a cause of action, the facts that

Plaintiff’s initial counsel found themselves unable to pursue it

under the Rules of Professional Conduct, and that no new attorney

has expressed an interest in the case, and that Plaintiff McMickle

has never indicated that he seeks to pursue it pro se, should not

be overlooked; these factors tilt towards failure to demonstrate

plausible merit; and (2) this Court is mindful of the Court of

Appeals’ very recent teachings in Hildebrand v. Allegheny County,

___ F.3d ____, 2019 WL 1783540 (3d Cir. Apr. 24, 2019), reversing

a district court’s dismissal for failure to prosecute under Rule

41(b), Fed. R. Civ. P., due to abuse of discretion in applying the

Poulis   factors;   the    present       case,       including      Judge   Donio’s

thoughtful   analysis     and    weighing      of    the   Poulis    factors   with

evidence derived from the record, lies well within the discretion

afforded by Rule 41(b) and Poulis to dismiss a case that the

Plaintiff has personally abandoned, despite numerous opportunities

to appear and explain himself, each of which he ignored.

     As recommended, the case will be dismissed with prejudice.

Accordingly and for the reasons set forth above,

     IT IS this     30th        day of       April    , 2019 hereby




                                         2
     ORDERED   that   this   Court   hereby   ADOPTS   the   Report   and

Recommendation of the Honorable Ann Marie Donio, U.S. Magistrate

Judge entered April 5, 2019 [Docket Item 24]; and it is further

     ORDERED that this case shall be DISMISSED WITH PREJUDICE.




                                 s/ Jerome B. Simandle
                                 JEROME B. SIMANDLE
                                 U.S. District Judge




                                     3
